DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application has been accepted under the Patent Prosecution Highway (PPH) program and will be prosecuted accordingly.  
The amendments filed 7/15/2021 have been entered.  Claims 1-12, 14, 17-21, 23, and 24 are pending.   

Claim Objections
Claim 11 is objected to because of the following informalities:  
Claim 11, line 4: “determined” should be changed to --determined--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 11, and 21 are rejected under 35 U.S.C. 101 because 
the claimed invention is directed to an abstract idea without significantly more. The claims recite connecting a plurality of nodes, determining a geographical length, determining second candidate paths, determining a navigation length, and determining a target path.  These limitations, as drafted, are steps that, under their broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting the “non-
This judicial exception is not integrated into a practical application.  In particular, the claim only recites two additional elements – a non-transitory computer-readable storage medium, and a processor directed to perform the connecting and determining steps.  These additional elements are recited at a high-level of generality (i.e., as a generic storage medium and generic processor performing a generic computer function of ordering, determining lengths, and selecting shorter lengths.) such that they amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oumi (US Publication No. 2010/0114472).
Oumi teaches:
Re claim 1.  A system, comprising: 
at least one non-transitory computer-readable storage medium including a set of instructions (memory 24, Figure 1); 
at least one processor in communication with the at least one non-transitory computer-readable storage medium (controller 29, Figure 1), wherein when executing the instructions, the at least one processor is directed to: 
connect a plurality of nodes to generate a plurality of first candidate paths, wherein the plurality of nodes are determined based on one or more requests, and the (paragraph [0006]); 
determine a geographical length for each of the plurality of first candidate paths based on geographical distances between any two of the plurality of nodes (paragraph [0086]: straight line distance Dl); 
determine one or more second candidate paths among the plurality of first candidate paths based on the geographical length for each of the plurality of first candidate paths (paragraph [0086]: the optimum routes which have a straight line distance Dl shorter than the road distance Dr of the optimum route.); 
determine a navigation length for each of the one or more second candidate paths (paragraph [0086]: road distance Dr); and 
determine a target path among the one or more second candidate paths based on the one or more navigation lengths of the one or more second candidate paths, wherein the navigation length of the target path is the shortest among the one or more second candidate paths (paragraph [0086]: the optimum route has the shortest road distance Dr.).

Re claim 11.  A method implemented on at least one device each of which has at least one processor and a storage medium (controller 29, and memory 24, Figure 1), the method comprising: 
connecting a plurality of nodes to generate a plurality of first candidate paths, wherein the plurality of nodes are detemined based on one or more requests, and the (paragraph [0006]); 
determining a geographical length for each of the plurality of first candidate paths based on geographical distances between any two of the plurality of nodes (paragraph [0086]: straight line distance Dl); 
determining one or more second candidate paths among the plurality of first candidate paths based on the geographical length for each of the plurality of first Response to Non-Final Office Action   Page 6 of 27candidate paths (paragraph [0086]: the optimum routes which have a straight line distance Dl shorter than the road distance Dr of the optimum route.); 
determining a navigation length for each of the one or more second candidate paths (paragraph [0086]: road distance Dr); and 
determining a target path among the one or more second candidate paths based on the one or more navigation lengths of the one or more second candidate paths, wherein the navigation length of the target path is the shortest among the one or more second candidate paths (paragraph [0086]: the optimum route has the shortest road distance Dr.).

Claim 21 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lerenc (US Publication No. 2013/0158861).
Lerenc teaches:
Re claim 21.  A non-transitory computer readable medium embodying a computer program product (memory 503 and network/data storage device 560, Figure 5), the 
connect a plurality of nodes to generate a plurality of first candidate paths (paragraphs [0030-0038 and 0052]), wherein the plurality of nodes are determined based on one or more requests (paragraphs [0001 and 0012]), and the plurality of first candidate paths satisfy a first condition related to the plurality of nodes (passenger pickup must come before passenger dropoff; paragraph [0039]); 
determine a geographical length for each of the plurality of first candidate paths based on geographical distances between any two of the plurality of nodes (paragraphs [0038 and 0052]); 
determine one or more second candidate paths among the plurality of first candidate paths based on the geographical length for each of the plurality of first candidate paths (paragraphs [0022-0024]); 
determine a navigation length for each of the one or more second candidate paths (paragraph [0024]); and 
determine a target path among the one or more second candidate paths based on the one or more navigation lengths of the one or more second candidate paths, wherein the navigation length of the target path is the shortest among the one or more second candidate paths (paragraph [0024]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Oumi (US Publication No. 2010/0114472) as applied to claim 1 above, and further in view of Lerenc (US Publication No. 2013/0158861).
Oumi further teaches:
Re claim 23.  wherein to generate the one or more second candidate paths, the at least one processor is further directed to: 
determine a reference path among the plurality of first candidate paths (paragraph [0086]: optimum route that has a minimum cost among the pre-calculated optimum routes); 
determine a navigation length for the reference path based on one or more navigation lengths each of which between a pair of neighboring nodes in the reference path (paragraph [0086]: road distance Dr, min), wherein the one or more second candidate paths are determined based on the geographical length for each of the plurality of first candidate paths and the navigation length of the reference path (paragraph [0086]: the routes with the shortest straight line distances, which are less than the road distance Dr, min of the current shortest route yet calculated, are further evaluated to determine if they are the new route with the shortest road distance.).

Re claim 24.  wherein to generate the one or more second candidate paths, the method further comprises: 
determining a reference path among the plurality of first candidate paths (paragraph [0086]: optimum route that has a minimum cost among the pre-calculated optimum routes); 
determining a navigation length for the reference path based on one or more navigation lengths each of which between a pair of neighboring nodes in the reference path (paragraph [0086]: road distance Dr, min), wherein the one or more second candidate paths are determined based on the geographical length for each of the plurality of first candidate paths and the navigation length of the reference path (paragraph [0086]: the routes with the shortest straight line distances, which are less than the road distance Dr, min of the current shortest route yet calculated, are further evaluated to determine if they are the new route with the shortest road distance.).

Oumi fails to specifically teach: (re claims 23 and 24) configured to determine a target path for an online to offline service, wherein the one or more requests are received from a service requester terminal via a network.
Lerenc teaches, at paragraph [0001, 0012, and 0053], such routing systems may use a network to process requests and provide the results of the routing calculations.  This enables a centralized system to efficiently process complex navigation problems to provide routes to less powerful user devices.   
(re claims 23 and 24) configured to determine a target path for an online to offline service, wherein the one or more requests are received from a service requester terminal via a network; since Lerenc teaches such routing systems may use a network to process requests and provide the results of the routing calculations.  This enables a centralized system to efficiently process complex navigation problems to provide routes to less powerful user devices.   

Oumi further teaches:
Re claim 3.  Wherein each request includes a starting node and a destination node, and the first condition is that priority of a starting node in a first candidate path is higher than that of the destination node in the first candidate path (paragraphs [0006 and 0011]: departure point and destination point).

Allowable Subject Matter
Claims 2, 4-10, 12, 14, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see pages 13-24, filed 7/15/2021, with respect to the objections to claims 1, 4, 7, 11, 14, 17, and 21; the 35 U.S.C. § 112(b) rejection of  have been fully considered and are persuasive.  The objections to claims 1, 4, 7, 11, 14, 17, and 21; the 35 U.S.C. § 112(b) rejection of claims 1-15 and 17-21; and the 35 U.S.C. § 101 rejection of claims 2-10, 12-15 and 17-20 has been withdrawn. 
Applicant’s arguments, see pages 24-26, filed 7/15/2021, with respect to the rejections of claims 1, 3, and 11 under 35 U.S.C. § 102 in view of Lerenc (US Publication No. 2013/0158861), in light of newly added claims 23 and 24, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Oumi (US Publication No. 2010/0114472) as modified by Lerenc as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER D PATTON whose telephone number is (571)270-5771.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SPENCER D PATTON/           Primary Examiner, Art Unit 3664